DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit …configured to receive”, “wireless communication submodule configured for…transmitting,” and “climate control subsystem operable to control” in claims 7, 15, 19, 23, 33 and 37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 13, 23 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US 2010/0277571).
Regarding claim 1, Xu et al. discloses a kit for capturing a 3D image of a body of a user, the kit comprising: 
a plurality of pillar segments being configurable between an assembled configuration and a disassembled configuration (“may be located in between the two imaging stands 110, 111” at paragraph 0073, line 8; “FIG. 1 is a schematic of a scanner in an embodiment of the invention. System 100 includes eight monochromatic CMOS cameras 101, 102, 103, 104, 105, 106, 107, 108. Various cameras may be used” at paragraph 0039, line 1; while not explicit, the configuration of the imaging stands allows 
in the assembled configuration, the pillar segments being joined to form at least one upstanding sensing pillar having an elongated body defining a vertical axis (as seen in Figure 1, the imaging stands are upright and contain various cameras); 
a plurality of sensors each defining a respective field of view and being configured to be supported on the elongated body of the at least one upstanding sensing pillar when formed and to be distributed along the vertical axis to have overlapping fields of view, the sensors being operable to capture image data of the body of the user (“An embodiment provides a method of making a 3D surface model and dimensions of an object by generating a regular grid to explicitly extract information on a neighboring point using a stereo vision imaging system comprising a front-side stereo imager comprising a front-side projector (to cast a first random speck pattern onto an object to create a first artificial texture), and at least two front-side digital cameras (to image the object and the first artificial texture from different perspectives); and a back-side stereo imager comprising a back-side projector (to cast a second random speck pattern onto the object to create a second artificial texture), and at least two back-side digital cameras (to image the object and the second artificial texture from different back-side perspectives). The front-side projection data set and a back-side front projection data set are collected from the stereo vision imaging system. More than two data triangles may be formed by linear interpolation and triangulation among neighboring 
Regarding claim 7, Xu et al. discloses a kit further comprising at least one processing unit connectable to the plurality of sensors to be in data communication therewith (“A computer, such as the system described below in FIG. 24, may be used to control the cameras and projectors” at paragraph 0039, line 15) and configured to: 
receive the image data captured by the sensors (“An embodiment may provide a 3D imaging system, which acquires a 3D surface model and dimensions of an object, having a stereo vision imaging system in communication with a computer system” at paragraph 0034, line 1); and 
to process the image data to generate the 3D image of the body of the user (“An embodiment performs image acquisition, stereo matching, surface reconstruction, and body measurement. Image acquisition may involve camera synchronization and motion control. A stereo matching method may create 3D data from stereo images. A subdivision based surface reconstruction method may convert the 3D data points to a 3D body model” at paragraph 0037, line 1).
Regarding claim 13, Xu et al. discloses a kit wherein the processing unit is further configured to analyze the 3D image in order to identify physical traits and features indicative of a medical condition of the user (“measurements may be performed to automatically obtain dimensions of the body” at paragraph 0037, last sentence; “Anthropometric measures extracted from a 3D body model can be used to assess the overall amount and the distribution of body fat. For example, 3D body measurement can be utilized to assess central obesity, which refers to excessive abdominal fat 
Regarding claim 23, Xu et al. discloses a system for capturing a 3D image of a user's body, the system comprising: 
a plurality of sensing pillars positioned to surround the user's body and capture image data thereof from different perspectives (“may be located in between the two imaging stands 110, 111” at paragraph 0073, line 8), each sensing pillar comprising: 
an elongated body extending along a vertical axis, said elongated body being formed from a plurality of assembled segments movable between an assembled configuration in which the segments are secured to one another to form the elongated body, and a disassembled configuration in which the segments are separated from one another (“FIG. 1 is a schematic of a scanner in an embodiment of the invention. System 100 includes eight monochromatic CMOS cameras 101, 102, 103, 104, 105, 106, 107, 108. Various cameras may be used” at paragraph 0039, line 1; while not explicit, the configuration of the imaging stands allows for different cameras and projectors, thereby implying that they may be disassembled/reassembled according to the desired configuration to accommodate the various equipment); and 
a plurality of sensors supported on the elongated body and distributed along the vertical axis with overlapping fields of view, the sensors being operable to capture 
at least one processing unit in communication with the sensing pillars (“A computer, such as the system described below in FIG. 24, may be used to control the cameras and projectors” at paragraph 0039, line 15), the processing unit being operable to receive the image data from the sensors and process the image data in order to form the 3D image of the user's body (“An embodiment performs image acquisition, stereo matching, surface reconstruction, and body measurement. Image acquisition may involve camera synchronization and motion control. A stereo matching method may create 3D data from stereo images. A subdivision based surface reconstruction method may convert the 3D data points to a 3D body model” at paragraph 0037, line 1).
claim 31, Xu et al. discloses a system wherein the processing unit is operable to analyze the 3D image in order to identify physical traits and features indicative of a medical condition of the user (“measurements may be performed to automatically obtain dimensions of the body” at paragraph 0037, last sentence; “Anthropometric measures extracted from a 3D body model can be used to assess the overall amount and the distribution of body fat. For example, 3D body measurement can be utilized to assess central obesity, which refers to excessive abdominal fat accumulation. From a 3D body model, waist circumference and waist-hip ratio can be calculated (which may indicators for assessing central obesity). A significant advantage of 3D body measurement is that it is not limited to linear measures such as circumferences. In fact, this technology offers the possibility to derive new central obesity-associated health indexes from higher-dimensional measures such as abdominal volume and waist cross-sectional area” at paragraph 0131).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al.

Xu et al. does not explicitly disclose that at least two of the pillar segments configured to be joined to form one of the upstanding sensing pillars are detached from one another when in the disassembled configuration.
However, it is well known in the art to utilize multiple elements to form a support for imaging equipment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize multiple segments to form a pillar to allow the disassembly of the pillar to be more compact, thereby requiring less storage space and easier portability.

Claims 5, 20, 26 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xu et al. and Ashkanani (US 2016/0302722).
Regarding claim 5, Xu et al. discloses a kit as described in claim 1 above.
Xu et al. does not explicitly disclose at least one carrying case for enclosing and transporting the sensing pillars in the disassembled configuration.
Ashkanani teaches a system in the same field of endeavor of portable body scanning comprising at least one carrying case for enclosing and transporting the sensing pillars in the disassembled configuration (“FIG. 5A illustrates the traveling case 400 with the latch 402 opened to contain the disassembled components of the thermo detector 100, such as the thermo detector body casing 110 and the base stand 134, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a traveling case as taught by Ashkanani to house a disassembled detector of Xu et al. for easier portability of the detection system.
Regarding claim 20, Xu et al. discloses a kit as described in claim 1 above.
Xu et al. does not explicitly disclose a rechargeable power storage unit for storing electrical energy for powering the plurality of sensors.
Ashkanani teaches a system in the same field of endeavor of portable body scanning comprising a rechargeable power storage unit for storing electrical energy for powering the plurality of sensors (“FIG. 3B illustrates the body casing (housing) 110 of the thermo detector 100, a battery cover 142, a battery cover release 146” at paragraph 0029, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a battery source as taught by Ashkanani in the detectors of Xu et al. for increased portability of the detection system as well as providing a backup power source in the event that direct power is not available.
Regarding claim 26, Xu et al. discloses a system as described in claim 23 above.
Xu et al. does not explicitly disclose at least one carrying case for enclosing and transporting the sensing pillars in the disassembled configuration.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a traveling case as taught by Ashkanani to house a disassembled detector of Xu et al. for easier portability of the detection system.
Regarding claim 38, Xu et al. discloses a system as described in claim 23 above.
Xu et al. does not explicitly disclose a rechargeable power storage unit for storing electrical energy for powering the plurality of sensors.
Ashkanani teaches a system in the same field of endeavor of portable body scanning comprising a rechargeable power storage unit for storing electrical energy for powering the plurality of sensors (“FIG. 3B illustrates the body casing (housing) 110 of the thermo detector 100, a battery cover 142, a battery cover release 146” at paragraph 0029, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a battery source as taught by Ashkanani in the .

Claims 10 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xu et al. and Sareen et al. (US 2016/0247017).
Regarding claim 10, Xu et al. discloses a kit as described in claim 7 above.
Xu et al. does not explicitly disclose that the processing unit is further configured to generate a population model from 3D images of a plurality of different users' bodies.
Sareen et al. teaches a system in the same field of endeavor of 3D body scanning, wherein the processing unit is further configured to generate a population model from 3D images of a plurality of different users' bodies (“For example, but not by way of limitation, one may use the following combination of data types for accurately reproducing the body shape of a human subject. These data types could include size survey data. Sizing survey data 178 refers to body measurement and shape data from a population of human beings. For example, but no by way of limitation, the widely used Size USA survey, provided by TC2, which contains raw scan data or extracted body measurements from over 10,000 people can be used. Such data may represent one or many populations with various demographic characteristics. Then, this data may be searchable or queried by a specific demographic or set of demographics. Then, additional information collected on the consumer or fit model such as, age, ethnicity, sex, residence, etc may be used to match the consumer to a specific population that is represented in sizing survey data. If a consumer is matched to a specific population, using demographic data in user data 177, then the body measurements or other shape 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a population model as taught by Sareen et al. in the analysis of the data of Xu et al. as “statistics on body measurements and shape can gathered and stored as avatar statistical data 179 and may be used for statistical interpretation and later mined for trends that can further be used to constrain other estimates of the shape of the body, or further enhance those estimates” (Sareen et al. at paragraph 0179, last sentence).
Regarding claim 28, Xu et al. discloses a system as described in claim 23 above.
Xu et al. does not explicitly disclose that the processing unit is further configured to generate a population model from 3D images of a plurality of different users' bodies.
Sareen et al. teaches a system in the same field of endeavor of 3D body scanning, wherein the processing unit is further configured to generate a population model from 3D images of a plurality of different users' bodies (“For example, but not by way of limitation, one may use the following combination of data types for accurately reproducing the body shape of a human subject. These data types could include size survey data. Sizing survey data 178 refers to body measurement and shape data from a population of human beings. For example, but no by way of limitation, the widely used Size USA survey, provided by TC2, which contains raw scan data or extracted body measurements from over 10,000 people can be used. Such data may represent one or many populations with various demographic characteristics. Then, this data may be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a population model as taught by Sareen et al. in the analysis of the data of Xu et al. as “statistics on body measurements and shape can gathered and stored as avatar statistical data 179 and may be used for statistical interpretation and later mined for trends that can further be used to constrain other estimates of the shape of the body, or further enhance those estimates” (Sareen et al. at paragraph 0179, last sentence).

Claims 11 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xu et al. and Moses et al. (US 2013/0179288).
Regarding claim 11, Xu et al. discloses a kit as described in claim 7 above.
Xu et al. does not explicitly disclose that the processing unit is further configured to standardize and normalize a body position of the user in the generated 3D image.
Moses et al. teaches a system in the same field of endeavor of body scanning measurements, wherein the processing unit is further configured to standardize and normalize a body position of the user in the generated image (“According to some 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a standard object as taught by Moses et al. during the capture and analysis of the 3D image in Xu et al. for purposes of “providing more accuracy in the computation of the anthropometric measurements” (Moses et al. at paragraph 0125, last sentence).
Regarding claim 29, Xu et al. discloses a system as described in claim 23 above.
Xu et al. does not explicitly disclose that the processing unit is further configured to standardize and normalize a body position of the user in the generated 3D image.
Moses et al. teaches a system in the same field of endeavor of body scanning measurements, wherein the processing unit is further configured to standardize and normalize a body position of the user in the generated image (“According to some embodiments of the invention, the instructions include instructions for the person to stand next to an object with known dimensions, acting as a dimensional reference in the image” at paragraph 0030; “a distortion calibrator(s)--an appearance of a known reference shape or shapes in the image is optionally used to detect and measure the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a standard object as taught by Moses et al. during the capture and analysis of the 3D image in Xu et al. for purposes of “providing more accuracy in the computation of the anthropometric measurements” (Moses et al. at paragraph 0125, last sentence).

Claims 12, 15, 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xu et al. and Moore et al. (US 2014/0340479).
Regarding claim 12, Xu et al. discloses a kit as described in claim 7 above.
Xu et al. does not explicitly disclose that the processing unit is further configured to compare 3D images of the body of the user captured during separate imaging sessions.
Moore et al. teaches a system in the same field of endeavor of 3D body scanning, wherein the processing unit is further configured to compare 3D images of the body of the user captured during separate imaging sessions (“FIGS. 10, 12, and 13 illustrate body scan data associated with a user from a first body scan time and a second, different body scan time. As an example, the system may be used by a user to track weight loss progress. Specifically, a user can utilize the system to track their progress with any fitness and/or nutrition program or just track their body as it changes throughout their life” at paragraph 0046, line 1).

Regarding claim 15, Xu et al. discloses a kit as described in claim 7 above.
Xu et al. does not explicitly disclose a wireless communication submodule configured for being in data communication with the processing unit and for transmitting one or more of the captured image data and the generated 3D image of the body of the user to an electronic device located remotely of the plurality of sensors.
Moore et al. teaches a system in the same field of endeavor of 3D body scanning, comprising a wireless communication submodule (“Each of these components may be coupled to each other over a communication path that may be a wired or wireless communication path, such as a web, the Internet, a wireless data network, a computer network, an Ethernet network, a cellular telephone network, a telephone network, Bluetooth and the like” at paragraph 0031, line 9) configured for being in data communication with the processing unit and for transmitting one or more of the captured image data and the generated 3D image of the body of the user to an electronic device located remotely of the plurality of sensors (“In operation, the one or more scanners 102 may be used to scan a body of a user of the system, such as a person or animal, and form a body mesh that is transferred to the backend system 104 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a wireless communication as taught by Moore et al. in the system of Xu et al. to allow the system to communicate with computers remote from the scanning system for further visualization and processing.
Regarding claim 30, Xu et al. discloses a system as described in claim 23 above.
Xu et al. does not explicitly disclose that the processing unit is further configured to compare 3D images of the body of the user captured during separate imaging sessions.
Moore et al. teaches a system in the same field of endeavor of 3D body scanning, wherein the processing unit is further configured to compare 3D images of the body of the user captured during separate imaging sessions (“FIGS. 10, 12, and 13 illustrate body scan data associated with a user from a first body scan time and a second, different body scan time. As an example, the system may be used by a user to track weight loss progress. Specifically, a user can utilize the system to track their progress with any fitness and/or nutrition program or just track their body as it changes throughout their life” at paragraph 0046, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a progress tracking as taught by Moore et al. using the scan data of Xu et al. so the “user can then use the system to see how specific 
Regarding claim 33, Xu et al. discloses a system as described in claim 23 above.
Xu et al. does not explicitly disclose a wireless communication submodule configured for being in data communication with the processing unit and for transmitting one or more of the captured image data and the generated 3D image of the body of the user to an electronic device located remotely of the plurality of sensors.
Moore et al. teaches a system in the same field of endeavor of 3D body scanning, comprising a wireless communication submodule (“Each of these components may be coupled to each other over a communication path that may be a wired or wireless communication path, such as a web, the Internet, a wireless data network, a computer network, an Ethernet network, a cellular telephone network, a telephone network, Bluetooth and the like” at paragraph 0031, line 9) configured for being in data communication with the processing unit and for transmitting one or more of the captured image data and the generated 3D image of the body of the user to an electronic device located remotely of the plurality of sensors (“In operation, the one or more scanners 102 may be used to scan a body of a user of the system, such as a person or animal, and form a body mesh that is transferred to the backend system 104 that processes and stores the body mesh and generates the avatar of the user which is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a wireless communication as taught by Moore et al. in the system of Xu et al. to allow the system to communicate with computers remote from the scanning system for further visualization and processing.

Claims 16 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xu et al. and Mayer (US 2017/0150064).
Regarding claim 16, Xu et al. discloses a kit as described in claim 1 above.
Xu et al. does not explicitly disclose a standing mat for supporting the user, the standing mat being placeable in proximity of the at least upstanding sensing pillar when formed and within the overlapping fields of view of the plurality of sensors.
Mayer teaches a system in the same field of endeavor of body scanning, comprising a standing mat for supporting the user, the standing mat being placeable in proximity of the at least upstanding sensing pillar when formed and within the overlapping fields of view of the plurality of sensors (“The system according to the invention further has an output unit 16 in the form of a screen. As for positioning the body to be examined relative to the imaging system, FIG. 3 shows a possible setup in which the body to be examined is positioned on a foot mat 18” at paragraph 0059, line 1; see Figure 3 that shows the mat in relation to the distance sensor and imaging means located on the imaging support).

Regarding claim 34, Xu et al. discloses a system as described in claim 23 above.
Xu et al. does not explicitly disclose a standing mat for supporting the user, the standing mat being placeable in proximity of the at least upstanding sensing pillar when formed and within the overlapping fields of view of the plurality of sensors.
Mayer teaches a system in the same field of endeavor of body scanning, comprising a standing mat for supporting the user, the standing mat being placeable in proximity of the at least upstanding sensing pillar when formed and within the overlapping fields of view of the plurality of sensors (“The system according to the invention further has an output unit 16 in the form of a screen. As for positioning the body to be examined relative to the imaging system, FIG. 3 shows a possible setup in which the body to be examined is positioned on a foot mat 18” at paragraph 0059, line 1; see Figure 3 that shows the mat in relation to the distance sensor and imaging means located on the imaging support).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a mat as taught by Mayer in the system of Xu et al. as “the pictograms provided on the foot mat 18 in the respective combined images or .

Claims 17 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xu et al. and Moyer et al. (US 2007/0167837).
Regarding claim 17, Xu et al. discloses a kit as described in claim 1 above.
Xu et al. does not explicitly disclose an enclosure sized to substantially enclose the at least one upstanding sensing pillar when formed and to receive the user.
Moyer et al. teaches a system in the same field of endeavor of body scanning, comprising an enclosure sized to substantially enclose the at least one upstanding sensing element when formed and to receive the user (“The apparatus 10 includes a housing 12, in the present embodiment a scanning booth, having a generally enclosed interior 14 and at least one opening 16 for entry into and exit from the scanning booth 12 by a user 18. The scanning booth 12 may be a generally permanent structure or may comprise a temporary, portable or mobile structure such as a tent, kiosk, truck or trailer mounted facility or the like” at paragraph 0017, line 5; “In the preferred embodiment, the scanning booth 12 contains at least one and preferably a plurality of light detector devices or light detectors 22 at spaced locations and at least one and preferably a plurality of structured light sources 24 at spaced locations within the scanning booth 12” at paragraph 0019, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a booth as taught by Moyer et al. in the system of Xu et al. “to provide a facility to establish an enclosed space to provide privacy for the user 
Regarding claim 35, Xu et al. discloses a system as described in claim 23 above.
Xu et al. does not explicitly disclose an enclosure sized to substantially enclose the at least one upstanding sensing pillar when formed and to receive the user.
Moyer et al. teaches a system in the same field of endeavor of body scanning, comprising an enclosure sized to substantially enclose the at least one upstanding sensing element when formed and to receive the user (“The apparatus 10 includes a housing 12, in the present embodiment a scanning booth, having a generally enclosed interior 14 and at least one opening 16 for entry into and exit from the scanning booth 12 by a user 18. The scanning booth 12 may be a generally permanent structure or may comprise a temporary, portable or mobile structure such as a tent, kiosk, truck or trailer mounted facility or the like” at paragraph 0017, line 5; “In the preferred embodiment, the scanning booth 12 contains at least one and preferably a plurality of light detector devices or light detectors 22 at spaced locations and at least one and preferably a plurality of structured light sources 24 at spaced locations within the scanning booth 12” at paragraph 0019, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a booth as taught by Moyer et al. in the system of Xu et al. “to provide a facility to establish an enclosed space to provide privacy for the user 18 when measurements are being taken and to prevent outside light from entering the .

Claims 41, 42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xu et al., Moore et al. and Sareen et al.
Regarding claim 41, Xu et al. discloses a method for capturing a 3D image of a user's body, the method comprising: 
a) capturing image data of the user's body from a plurality of different perspectives having overlapping fields of view (“An embodiment provides a method of making a 3D surface model and dimensions of an object by generating a regular grid to explicitly extract information on a neighboring point using a stereo vision imaging system comprising a front-side stereo imager comprising a front-side projector (to cast a first random speck pattern onto an object to create a first artificial texture), and at least two front-side digital cameras (to image the object and the first artificial texture from different perspectives); and a back-side stereo imager comprising a back-side projector (to cast a second random speck pattern onto the object to create a second artificial texture), and at least two back-side digital cameras (to image the object and the second artificial texture from different back-side perspectives). The front-side projection data set and a back-side front projection data set are collected from the stereo vision imaging system. More than two data triangles may be formed by linear interpolation and triangulation among neighboring original data points of the front-side projection data set and the back-side front projection data set” at paragraph 0036, line 1); 

Xu et al. does not explicitly disclose c) repeating steps a) and b) for a plurality of different users and imaging sessions.
Moore et al. teaches a system in the same field of endeavor of 3D body scanning, a) capturing image data of the user's body from a plurality of different perspectives having overlapping fields of view, b) combining the image data to create a full 3D image of the user's body,  c) repeating steps a) and b) for a plurality of different users and imaging sessions and e) comparing the full 3D image of the user's body with the model in order to identify similarities or differences (“FIGS. 10, 12, and 13 illustrate body scan data associated with a user from a first body scan time and a second, different body scan time. As an example, the system may be used by a user to track weight loss progress. Specifically, a user can utilize the system to track their progress with any fitness and/or nutrition program or just track their body as it changes throughout their life” at paragraph 0046, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a progress tracking as taught by Moore et al. using the scan data of Xu et al. so the “user can then use the system to see how specific areas of their body are changing, for example, if a user's biceps are growing in size, but 

The Xu et al. and Moore et al. combination does not explicitly disclose d) combining the full 3D images created for the plurality of different users in order to create a model corresponding to a population of users; and e) comparing the full 3D image of the user's body with the model in order to identify similarities or differences between the user's body and bodies in the modelled population.
Sareen et al. teaches a system in the same field of endeavor of 3D body scanning, d) combining the full 3D images created for the plurality of different users in order to create a model corresponding to a population of users; and e) comparing the full 3D image of the user's body with the model in order to identify similarities or differences between the user's body and bodies in the modelled population (“For example, but not by way of limitation, one may use the following combination of data types for accurately reproducing the body shape of a human subject. These data types could include size survey data. Sizing survey data 178 refers to body measurement and shape data from a population of human beings. For example, but no by way of limitation, the widely used Size USA survey, provided by TC2, which contains raw scan data or extracted body measurements from over 10,000 people can be used. Such data may represent one or many populations with various demographic characteristics. Then, this data may be searchable or queried by a specific demographic or set of demographics. Then, additional information collected on the consumer or fit model such 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a population model as taught by Sareen et al. in the analysis of the data of the Xu et al. and Moore et al. combination as “statistics on body measurements and shape can gathered and stored as avatar statistical data 179 and may be used for statistical interpretation and later mined for trends that can further be used to constrain other estimates of the shape of the body, or further enhance those estimates” (Sareen et al. at paragraph 0179, last sentence).
Regarding claim 42, the Xu et al., Moore et al. and Sareen et al. combination discloses a method further comprising generating medical data using the 3D image of the user's body (“measurements may be performed to automatically obtain dimensions of the body” Xu et al. at paragraph 0037, last sentence; “Anthropometric measures extracted from a 3D body model can be used to assess the overall amount and the distribution of body fat. For example, 3D body measurement can be utilized to assess central obesity, which refers to excessive abdominal fat accumulation. From a 3D body model, waist circumference and waist-hip ratio can be calculated (which may indicators for assessing central obesity). A significant advantage of 3D body measurement is that 
Regarding claim 44, the Xu et al., Moore et al. and Sareen et al. combination discloses a method further comprising: 
storing the medical data and the 3D body data of the user on a remote server, and linking said medical and 3D body data with an account associated with the user; and analyzing a history of medical data and 3D body data linked with the account to track a progression of a medical condition (“FIGS. 10, 12, and 13 illustrate body scan data associated with a user from a first body scan time and a second, different body scan time. As an example, the system may be used by a user to track weight loss progress. Specifically, a user can utilize the system to track their progress with any fitness and/or nutrition program or just track their body as it changes throughout their life” Moore et al. at paragraph 0046, line 1; “This scan may be uploaded to the backend .

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xu et al., Moore et al. and Sareen et al. as applied to claim 42 above, and further in view of Chojnowski et al. (US 2017/0053422).
The Xu et al., Moore et al. and Sareen et al. combination discloses a method wherein generating medical data comprises generating one or more of a medical forecast, a medical risk assessment and a medical diagnostic based on one or more of the 3D image of the user's body, medical data and 3D body images (“measurements may be performed to automatically obtain dimensions of the body” Xu et al. at paragraph 0037, last sentence; “Anthropometric measures extracted from a 3D body model can be used to assess the overall amount and the distribution of body fat. For example, 3D body measurement can be utilized to assess central obesity, which refers to excessive abdominal fat accumulation. From a 3D body model, waist circumference and waist-hip ratio can be calculated (which may indicators for assessing central obesity). A significant advantage of 3D body measurement is that it is not limited to linear measures such as circumferences. In fact, this technology offers the possibility to derive new central obesity-associated health indexes from higher-dimensional measures such as abdominal volume and waist cross-sectional area” Xu et al. at paragraph 0131; “FIGS. 10, 12, and 13 illustrate body scan data associated with a user 
The Xu et al., Moore et al. and Sareen et al. combination does not explicitly disclose that generating medical data comprises using one or more of deep learning, machine learning, and artificial intelligence to generate one or more of a medical forecast, a medical risk assessment and a medical diagnostic based on one or more of the 3D image of the user's body, medical data and 3D body images.
Chojnowski et al. teaches a method in the same field of endeavor of body scanning, wherein generating medical data comprises using one or more of deep learning, machine learning, and artificial intelligence (“Step 7. Further image segmentation allows for segmentation of the front and side silhouettes of the subject, and a map between image coordinates can be constructed as described in Step 6 above, wherein the image coordinates now correspond to boundary points 70 of both silhouettes. See FIG. 15. More points 70 can be included in the set of images (both along the boundary of as well as within the silhouettes), using machine learning on the data base of information from a user's models, wherein relative spatial positions for such points 70 are continuously being analyzed and determined” at paragraph 0076) to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a machine learning as taught by Chojnowski et al. in the segmentation of the Xu et al., Moore et al. and Sareen et al. combination “to further customize the user's body, as compared to categorical body information” (Chojnowski et al. at paragraph 0067, line 4), thereby enabling a better modeling of the user’s body silhouette.

 Allowable Subject Matter

Claims 19 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  though the prior art of record may teach a climate control subsystem operable to control one or more environmental conditions present within the enclosure, and a thermostat operable to sense at least one environmental condition within the enclosure and to control the climate control subsystem to adjust the at least one environmental .

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662